THE COURT
sustained the objection; observing that it would be • improper to permit a paper to go to the jury, having the signature of the defendant in the suit, unless it is proved to be his signature, by sufficient evidence. This suit is against Elisha Brown, and the bill of exchange offered in evidence-is signed by Elijah Brown.
The plaintiff suffered a nonsuit. He after-terwards moved to set aside the nonsuit, and to have leave to amend his declaration, which was allowed by THE COURT, upon his paying the costs.
[See, also, the discharge of a rule to show cause why defendant should not be discharged on common bail. Case No. 3,32SJ